Case 1:20-bk-10390        Doc 3   Filed 02/12/20 Entered 02/12/20 01:07:23       Desc Main
                                  Document     Page 1 of 17



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

                                                   )
In re:                                             )   Chapter 11
                                                   )
MURRAY METALLURGICAL COAL                          )   Case No. 20-10390 (JEH)
HOLDINGS, LLC,                                     )
               Debtor.                             )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MURRAY EAGLE MINING, LLC,                          )   Case No. 20-10391 (JEH)
                                                   )
                      Debtor.                      )
                                                   )
Tax I.D. XX-XXXXXXX                                )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MURRAY ALABAMA MINERALS, LLC,                      )   Case No. 20-10392 (JEH)
                                                   )
                      Debtor.                      )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MURRAY ALABAMA COAL, LLC,                          )   Case No. 20-10393 (JEH)
                                                   )
                      Debtor.                      )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MURRAY MAPLE EAGLE COAL, LLC,                      )   Case No. 20-10394 (JEH)
                                                   )
                      Debtor.                      )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                             1
Case 1:20-bk-10390             Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                   Desc Main
                                         Document     Page 2 of 17



                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
MURRAY OAK GROVE COAL, LLC,                                      )    Case No. 20-10395 (JEH)
                                                                 )
                            Debtor.                              )
                                                                 )
Tax I.D. No. XX-XXXXXXX                                          )

                        DEBTORS’ MOTION FOR ENTRY OF AN
                   ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                 CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

          Murray Metallurgical Coal Holdings, LLC (“Met Holdings”) together with its debtor

subsidiaries (collectively, the “Debtors”) respectfully state as follows in support of this motion:1

                                               Relief Requested

          1.       The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, (a) directing procedural consolidation and joint administration of these chapter 11

cases, and (b) granting related relief. The Debtors request that one file and one docket be

maintained for all of the jointly administered cases under the case of Murray Metallurgical Coal

Holdings, LLC (the parent company for each of the remaining Debtors) and that the cases be

administered under a consolidated caption, as follows:




1
    The facts and circumstances supporting this application are set forth in the Declaration of Robert D. Moore in
    Support of Chapter 11 Petitions (the “Moore Declaration”) and Declaration of Amy Lee, Senior Director of
    Alvarez & Marsal North America, LLC, in Support of First Day Motions filed contemporaneously herewith and
    incorporated by reference herein (collectively, the “First Day Declarations”). Capitalized terms used but not
    otherwise defined herein have the meanings given to them in the First Day Declarations.



                                                         2
Case 1:20-bk-10390         Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                Desc Main
                                     Document     Page 3 of 17



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

                                            )
In re:                                      ) Chapter 11
                                            )
MURRAY METALLURGICAL COAL                   ) Case No. 20-10390
HOLDINGS, LLC, et al., 1
                                            )
                                            ) Judge John E. Hoffman, Jr.
                                            )
                         Debtors.           ) (Jointly Administered)
                                            )
___________________________________________________

1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
    identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle
    Mining, LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray
    Maple Eagle Coal, LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business
    address is 46226 National Road, St. Clairsville, OH 43950.

         2.     The Debtors further request that this Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of title 11 of the United States Code,

11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

         3.     The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors other than Murray Metallurgical Coal

Holdings, LLC to reflect the joint administration of these chapter 11 cases:

                An order has been entered in accordance with Rule 1015(b) of the
                Federal Rules of Bankruptcy Procedure directing joint
                administration for procedural purposes only of the chapter 11 cases
                of: Murray Metallurgical Coal Holdings, LLC, Case No. 20-10390
                (JEH); Murray Eagle Mining, LLC, Case No. 20-10391 (JEH);
                Murray Alabama Minerals, LLC, Case No. 20-10392 (JEH);
                Murray Alabama Coal, LLC, Case No. 20-10393 (JEH); Murray
                Maple Eagle Coal, LLC, Case No. 20-10394 (JEH); and Murray
                Oak Grove Coal, LLC, Case No. 20-10395 (JEH). The docket in
                Case No. 20-10390 should be consulted for all matters affecting
                this case.




                                                    3
Case 1:20-bk-10390       Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23             Desc Main
                                  Document     Page 4 of 17



       4.      The Debtors also seek authority to fulfill their monthly operating report

requirements required by the Chapter 11 Operating Instructions and Reporting Requirements,

issued by the United States Trustee for Region 9 (the “U.S. Trustee”), by consolidating the

information required for each Debtor in one report that tracks and breaks out all of the specific

information on a debtor-by-debtor basis in each monthly operating report.

                                    Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Southern District of Ohio

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

General Order 30-3 from the United States Bankruptcy Court for the Southern District of Ohio,

dated December 4, 2019 (the “General Order”). The Debtors confirm their consent, pursuant to

Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry

of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b),

the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of

Ohio (the “Local Rules”), and the General Order.

                                          Background

       8.       The Debtors are engaged in the mining and production of metallurgical coal.

Unlike thermal coal, which is primarily used by the electric utility industry to generate

electricity, metallurgical coal is used to produce coke, which is an integral component of steel

production.


                                                4
Case 1:20-bk-10390           Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                    Desc Main
                                       Document     Page 5 of 17



        9.       The Debtors primarily own and operate two active coal mining complexes and

other assets in Alabama and West Virginia. The larger of the two mining complexes, the Oak

Grove Mine (“Oak Grove”), is an underground longwall mine located in Alabama. The other

mining complex, known as the Maple Eagle No. 1 Mine (“Maple Eagle” and together with Oak

Grove, the “Mining Complexes”), is an underground continuous mining and surface mining

complex located in West Virginia.2 To preserve liquidity, the Maple Eagle mine has been in a

“hot idle”3 state since September. The Oak Grove mine has been in a “hot idle” state since

November. The Debtors have been engaged in a marketing process to sell Maple Eagle for

several months.

        10.      Each of the Debtors is an unrestricted subsidiary of Murray Energy Corporation

(“Murray Energy”), which, along with Javelin Investment Holdings LLC (“Javelin”), acquired

the mines and other assets of the Debtors from Mission Coal Company, LLC (“Mission”) in

April 2019 (the “Met Acquisition”). At the time of the Met Acquisition, Mission was a debtor in

its own chapter 11 cases pending in the United States Bankruptcy Court for the Northern District

of Alabama.4

        11.      In connection with the Met Acquisition, on April 29, 2019, Met Holdings entered

into a credit agreement (the “Take-Back Credit Agreement”), which governs, among other

things, a secured term credit facility (the “Take-Back Facility”) among Met Holdings, as

borrower, its subsidiaries (the “Met Subs”), as guarantors, Wilmington Savings Fund Society,

FSB, as administrative agent, and any additional lenders from time to time party thereto. The




2
  The Debtors own a third mine, known as the North River Mine, in Alabama, which is not currently being operated.
3
  A mine that is in a “hot idle” state means that it is being temporarily idled and maintained in anticipation of
   returning to operation in the near future.
4
  The Mission bankruptcy cases are still pending.


                                                       5
Case 1:20-bk-10390       Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23           Desc Main
                                  Document     Page 6 of 17



Take-Back Facility matures on April 29, 2023, and is secured by substantially all of the Debtors’

assets.

          12.   In addition, on April 29, 2019, Met Holdings entered into a Management Services

Agreement (the “Management Services Agreement”) with Murray Energy pursuant to which

Murray Energy manages, administers, and oversees all aspects of the operation of the Mining

Complexes, including without limitation, the day-to-day operation, maintenance, and business of

the Mining Complexes.

          13.   Approximately six months after the Met Acquisition, on October 29, 2019,

Murray Energy and its affiliated debtors and debtors in possession (the “MEC Debtors”) filed

voluntary chapter 11 petitions in the Bankruptcy Court for the Southern District of Ohio (the

“MEC Chapter 11 Cases”). The MEC Chapter 11 Cases are being jointly administered under

Case No. 19-56885. Significantly, none of the Debtors are debtors in the MEC Chapter 11 Cases.

          14.   There are a number of differences between these chapter 11 cases and the MEC

Chapter 11 Cases, which warrant keeping them separated from the MEC Chapter 11 Cases,

including: (i) none of the Debtors are borrowers or guarantors on the debtor in possession

financing obligations in the MEC Chapter 11 Cases; (ii) the Debtors are primarily engaged in

mining, extraction, and processing of metallurgical coal, whereas the MEC Debtors are primarily

engaged in the mining, extraction, and processing of thermal coal, and each of these

commodities is subject to different market pressures; (iii) the lenders to the Debtors under the

Take-Back Facility are different from the lenders to the MEC Debtors; and (iv) as a result of the

Take-Back Facility and other claims against the assets of the Debtors (including obligations to

Javelin Global Commodities (UK) LTD (“Javelin Global”)), there was perceived to be little to no




                                               6
Case 1:20-bk-10390       Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23            Desc Main
                                  Document     Page 7 of 17



equity value in the Debtors that would flow up to the MEC Debtors, although there was a belief

that the Debtors could survive as a going concern without the need for a chapter 11 filing.

       15.     Commencing on February 11, 2020 (the “Petition Date”), the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are

authorized to continue operating their business and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Also on the Petition

Date, the Debtors elected to be treated as Complex Chapter 11 Cases, and a notice of election of

Complex Chapter 11 Case treatment is being filed concurrently with this motion in the lead case.

       16.     The Debtors commenced these chapter 11 cases after extensive negotiations with

their major stakeholders concerning a global resolution to the Debtors’ financial difficulties. In

an effort to ensure that value is maximized for all stakeholders and that the Debtors’ remediation

obligations are honored at each of their Mining Complexes, these chapter 11 cases have been

commenced with a three-pronged strategy that has the support of the Take-Back Facility lenders,

Javelin, Javelin Global, and Murray Energy. First, the Debtors intend to facilitate the consensual

sale of substantially all of the assets of Maple Eagle pursuant to Bankruptcy Code section 363.

Second, the Debtors intend to effectuate a reorganization of their remaining operations, which is

premised on the continued and future operation of the Oak Grove mining complex, through a

sale of Oak Grove pursuant to a plan. And third, the Debtors intend to ensure that they can

continue to comply with their reclamation obligations at the North River mining complex. These

three elements have been memorialized in a Restructuring Support Agreement among Met

Holdings, Murray Energy, the Take-Back Facility lenders, and Javelin Global, all as more fully

set forth in the Moore Declaration.




                                                7
Case 1:20-bk-10390              Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23         Desc Main
                                         Document     Page 8 of 17



           17.     As of the Petition Date, the Debtors have approximately $270 million in debt and

liabilities, including but not limited to approximately $169 million related to the Take-Back

Facility, approximately $21.5 million under an emergency bridge financing facility,5

approximately $23.5 million owed to Javelin Global under certain of the Javelin Agreements,

and approximately $12.7 million in intercompany liabilities owed to Murray Energy and other

affiliates. In addition, the Debtors have approximately $43 million in outstanding trade payables.

                                                 Basis for Relief

           18.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtor entities that

commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

           19.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re

Murray Energy Holdings Co., No. 19-56885 (JEH) Bankr. S.D. Ohio Nov. 1, 2019) (directing

joint administration of chapter 11 cases); In re Milacron Inc., a Delaware corporation, No. 09-

11235 (JVA) (Bankr. S.D. Ohio Mar. 12, 2009) (same); In re FirstEnergy Solutions Corp.,

No. 18-50757 (AMK) (Bankr. N.D. Ohio Apr. 3, 2018) (same); In re SCI Direct, LLC,

No. 17-61735 (AMK) (Bankr. N.D. Ohio Aug. 11, 2017) (same); In re Curae Health, Inc.,




5
    This facility is documented by amendments to the Take-Back Facility.



                                                          8
Case 1:20-bk-10390             Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                    Desc Main
                                         Document     Page 9 of 17



No. 18-05665 (CMW) (Bankr. M.D. Tenn. Aug. 29, 2018) (same); In re Auto Masters, LLC,

No. 17-7036 (CMW) (Bankr. M.D. Tenn. Oct. 19, 2017) (same).2

           20.     Given the integrated nature of the Debtors’ operations, and that all of the Debtors

are liable for the Debtors’ funded debt obligations, joint administration of these chapter 11 cases

will provide significant administrative convenience without harming the substantive rights of any

party in interest. Many of the motions, hearings, and orders in these chapter 11 cases will affect

each Debtor entity. The entry of an order directing joint administration of these chapter 11 cases

will reduce fees and costs by avoiding duplicative filings and objections. Joint administration

also will allow the U.S. Trustee and all parties in interest to monitor these chapter 11 cases with

greater ease and efficiency.

           21.     Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                                Motion Practice

           22.     This motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of their application to this

motion. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).



2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                         9
Case 1:20-bk-10390        Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                Desc Main
                                   Document      Page 10 of 17



                                               Notice

       23.     The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative

agent under the Take-Back Facility; (d) Javelin Investment Holdings LLC; (e) counsel to the Ad

Hoc Group of Prepetition Term Loan Lenders; (f) the administrative agent under the Debtors’

proposed debtor-in-possession financing facility; (g) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors operate; (h) the offices of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s

Office for the Southern District of Ohio; (j) the Internal Revenue Service; (k) the Pension Benefit

Guaranty Corporation; (l) the United Mine Workers of America; (m) counsel to each of the

lenders of the Debtors’ proposed debtor-in-possession financing facility; (n) Murray Energy; (o)

Javelin Global; (p) all taxing authorities; (q) all mechanic’s lien claimants; (r) all lessors; and (s)

any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that,

in light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       24.     No prior request for the relief sought in this motion has been made to this or any

other court.

                            [Remainder of page intentionally left blank]




                                                  10
Case 1:20-bk-10390       Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23          Desc Main
                                 Document      Page 11 of 17



       WHEREFORE the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.

Dated: February 12, 2020
Columbus, Ohio

 /s/ Thomas R. Allen
 Thomas R. Allen       (0017513)                 David M. Hillman (pro hac vice pending)
 Richard K. Stovall    (0029978)                 Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                     Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton            PROSKAUER ROSE LLP
 17 South High Street, Suite 1220                Eleven Times Square
 Columbus, Ohio 43215                            New York, New York 10036
 Telephone:    (614) 221-8500                    Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988                    Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com                   Email:       dhillman@proskauer.com
               stovall@asnfa.com                              tkarcher@proskauer.com
               coutinho@asnfa.com                             ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                                - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                                 Charles A. Dale (pro hac vice pending)
                                                 PROSKAUER ROSE LLP
                                                 One International Place
                                                 Boston, Massachusetts 02110
                                                 Telephone:    (617) 526-9600
                                                 Facsimile:    (617) 526-9899
                                                 Email:        cdale@proskauer.com

                                                 Proposed Counsel to the Debtors and Debtors
                                                 in Possession
Case 1:20-bk-10390   Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23   Desc Main
                             Document      Page 12 of 17



                                     Exhibit A

                                  Proposed Order
Case 1:20-bk-10390        Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23       Desc Main
                                  Document      Page 13 of 17




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

                                                    )
In re:                                              )   Chapter 11
                                                    )
MURRAY METALLURGICAL COAL                           )   Case No. 20-10390 (JEH)
HOLDINGS, LLC,                                      )
               Debtor.                              )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MURRAY EAGLE MINING, LLC,                           )   Case No. 20-10391 (JEH)
                                                    )
                      Debtor.                       )
                                                    )
Tax I.D. XX-XXXXXXX                                 )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MURRAY ALABAMA MINERALS, LLC,                       )   Case No. 20-10392 (JEH)
                                                    )
                      Debtor.                       )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )




                                              1
Case 1:20-bk-10390              Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                     Desc Main
                                         Document      Page 14 of 17



In re:                                                             )    Chapter 11
                                                                   )
MURRAY ALABAMA COAL, LLC,                                          )    Case No. 20-10393 (JEH)
                                                                   )
                             Debtor.                               )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )
                                                                   )
In re:                                                             )    Chapter 11
                                                                   )
MURRAY MAPLE EAGLE COAL, LLC,                                      )    Case No. 20-10394 (JEH)
                                                                   )
                             Debtor.                               )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )
                                                                   )
In re:                                                             )    Chapter 11
                                                                   )
MURRAY OAK GROVE COAL, LLC,                                        )    Case No. 20-10395 (JEH)
                                                                   )
                             Debtor.                               )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )

    ORDER (I) DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES AND
       (II) GRANTING RELATED RELIEF [RELATED TO DOCKET NO       ]

           Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the

joint administration of the Debtors’ chapter 11 cases for procedural purposes only, and,

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declarations; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the General Order 30-3 from the United States Bankruptcy Court for the Southern

District of Ohio, dated December 4, 2019, and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and


1
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.


                                                           2
Case 1:20-bk-10390         Doc 3     Filed 02/12/20 Entered 02/12/20 01:07:23                 Desc Main
                                    Document      Page 15 of 17



this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth in this Order.

        2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 20-10390 (JEH).

        3.      The caption of the jointly administered cases should read as follows:

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

                                            )
In re:                                      ) Chapter 11
                                            )
MURRAY METALLURGICAL COAL                   ) Case No. 20-10390
HOLDINGS, LLC, et al.,1                     )
                                            ) Judge John E. Hoffman, Jr.
                                            )
                        Debtors.            ) (Jointly Administered)
                                            )
___________________________________________________

1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
    identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle
    Mining, LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray
    Maple Eagle Coal, LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business
    address is 46226 National Road, St. Clairsville, OH 43950.




                                                    3
Case 1:20-bk-10390        Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23          Desc Main
                                  Document      Page 16 of 17



          4.   The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

          5.   A docket entry, substantially similar to the following, shall be entered on the

docket of each of the Debtors other than Murray Metallurgical Coal Holdings, LLC to reflect the

joint administration of these chapter 11 cases:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing joint
               administration for procedural purposes only of the chapter 11 cases
               of: Murray Metallurgical Coal Holdings, LLC, Case No. 20-10390
               (JEH); Murray Eagle Mining, LLC, Case No. 20-10391 (JEH);
               Murray Alabama Minerals, LLC, Case No. 20-10392 (JEH);
               Murray Alabama Coal, LLC, Case No. 20-10393 (JEH); Murray
               Maple Eagle Coal, LLC, Case No. 20-10394 (JEH); and Murray
               Oak Grove Coal, LLC, Case No. 20-10395 (JEH). The docket in
               Case No. 20-10390 should be consulted for all matters affecting
               this case.

          6.   One consolidated docket, one file, and one consolidated service list shall be

maintained by the Debtors and kept by the Clerk of the Court with the assistance of the notice

and claims agent retained by the Debtors in these chapter 11 cases.

          7.   The Debtors may file their monthly operating reports required by the Chapter 11

Operating Instructions and Reporting Requirements, issued by the United States Trustee for

Region 9, by consolidating the information required for each Debtor in one report that tracks and

breaks out all of the specific information on a debtor-by-debtor basis in each monthly operating

report.

          8.   Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an Order

substantively consolidating their respective cases.




                                                  4
Case 1:20-bk-10390        Doc 3    Filed 02/12/20 Entered 02/12/20 01:07:23            Desc Main
                                  Document      Page 17 of 17



       9.      The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

SO ORDERED.

Copies to Default List.




                                                 5
